Exhibit 10.1

Execution Copy

AGREEMENT AND PLAN OF MERGER

BY AND AMONG

CHAMPIONS BIOTECHNOLOGY, INC.

BIOMERK ACQUISITION CORP.

AND

BIOMERK, INC.

May 18, 2007

--------------------------------------------------------------------------------

 



TABLE OF CONTENTS

Article 1 Certain Definitions

1

   

Article II The Transaction

4

2.1  

The Merger

4

2.2  

Consideration; Conversion of the Company Stock.

4

2.3  

The Closing

5

2.4  

Actions at the Closing.

5

2.5  

Effect on Capital Stock.

5

2.6  

Certificate Legends

6

2.7  

Certificate of Incorporation

6

2.8  

Bylaws

6

2.9  

Directors and Officers

7

2.1  

Closing of Transfer Books

7

2.11  

Tax and Accounting Consequences

7

2.12  

Additional Action

7

2.13  

Taking of Necessary Action; Further Action

7

2.14  

Dissenters’ Rights

7

     

Article III Representations and Warranties of the Company

8

3.1  

Organization, Qualification and Corporate Power

8

3.2  

Capitalization

8

3.3  

Authorization of Transaction

9

3.4  

Noncontravention

9

3.5  

Subsidiaries

10

3.6  

[Removed and Reserved]

10

3.7  

Absence of Certain Changes

10

3.8  

Undisclosed Liabilities

10

3.9  

Tax Matters

10

3.1  

Assets

10

3.11  

Owned Real Property

10

3.12  

Real Property Leases

11

3.13  

Intellectual Property

11

3.14  

Contracts

12

3.15  

Insurance

14

3.16  

Litigation.

14

3.17  

Legal Compliance; Restrictions on Business Activities

14

3.18  

Employees.

15

3.19  

Employee Benefits.

15

3.2  

Permits

17

3.21  

Brokers’ Fees

17

3.22  

Books and Records

17

-i- 

--------------------------------------------------------------------------------

 



3.23  

Banking Relationships and Investments

17

3.24  

Environmental Protection

18

3.25  

Dissenting Shares

18

3.26  

Company Action

18

3.27  

Access to Information

18

3.28  

Disclosure

18

     

Article IV Representations and Warranties of The Parent and the Merger Sub

18

4.1  

Organization

19

4.2  

Capitalization

19

4.3  

Authorization of Transaction

19

4.4  

Noncontravention

20

4.5  

Subsidiaries

20

4.6  

Reports and Financial Statements

20

4.7  

Absence of Certain Changes

21

4.8  

Merger Shares

21

4.9  

Business of the Merger Sub

21

4.1  

Qualification as a Reorganization

21

4.11  

Absence of Plans

22

4.12  

Disclosure

22

     

Article V Covenants

22

5.1  

Best Efforts

22

5.2  

Securities Laws.

22

5.3  

Reorganization

23

5.4  

Reasonable Commercial Efforts and Further Assurances

23

5.5  

No Solicitation

23

5.6  

Indemnification

24

5.7  

Audited Financial Statements

24

     

Article VI Conditions to Consummation of Merger

24

6.1  

Conditions to Each Party’s Obligations

24

6.2  

Conditions to Obligations of the Parent and the Merger Sub

25

6.3  

Conditions to Obligations of the Company

26

6.4  

Certain Waivers

27

     

Article VII Termination; Indemnification

27

7.1  

Termination of Agreement

27

7.2  

Effect of Termination.

27

7.3  

Amendment

28

7.4  

Extension, Waiver

28

7.5  

Survival of Representations, Warranties and Covenants.

28

7.6  

Indemnification of the Parent

28

7.7  

Indemnification of the Company

29

-ii-

--------------------------------------------------------------------------------

 



7.8

General Notice and Procedural Requirements for Indemnity Claims

29

7.9

Notice and Procedural Requirements for Third Party Claims

30

7.1

Notice and Procedural Requirements for Direct Claims

31

     

Article VIII Miscellaneous

31

8.1

No Third Party Beneficiaries

31

8.2

Entire Agreement

31

8.3

Succession and Assignment

31

8.4

Public Announcement

32

8.5

Confidentiality

32

8.6

Counterparts, Facsimile Signatures

32

8.7

Headings

32

8.8

Notices

32

8.9

Governing Law

33

8.1

Severability

34

8.11

Expenses; Attorney’s Fees

34

8.12

Disclosure Letters

34

8.13

Construction

35

8.14

Incorporation of Exhibits and Schedules

35

     

List of Exhibits

   

               Exhibit A- Form of Investment Representation Letter

 



-iii-

--------------------------------------------------------------------------------

 



AGREEMENT AND PLAN OF MERGER

THIS AGREEMENT AND PLAN OF MERGER (this "Agreement") entered into as of May 18,
2007, by and among CHAMPIONS BIOTECHNOLOGY, INC., a Delaware corporation
("Champions Biotechnology" or the "Parent"), BIOMERK ACQUISITION CORP., a
Maryland corporation and a wholly-owned subsidiary of Parent (the "Merger Sub"),
and BIOMERK, INC., a Maryland corporation ("Biomerk" or the "Company"). The
Parent, the Merger Sub and the Company each, individually, a "Party" or,
collectively, the "Parties."

RECITALS

       WHEREAS, this Agreement contemplates a merger of the Merger Sub with and
into the Company (the "Merger") in a transaction that is intended to qualify,
for federal income tax purposes, as a reverse triangular merger under Section
368(a)(2)(E) of the Code (as defined below), in which the stockholders of the
Company will receive capital stock of the Parent in exchange for their shares of
capital stock of the Company.

       NOW, THEREFORE, in consideration of the foregoing and the
representations, warranties, agreements and covenants herein contained, and for
good and other valuable consideration, the receipt and legal sufficiency of
which are hereby acknowledged, the Parties hereto hereby agree as follows:

ARTICLE I

CERTAIN DEFINITIONS

       The following terms undefined in the text of this Agreement shall have
the following meanings:

       "Business Day" shall mean any day, other than a Saturday, Sunday or a day
on which banks located in Washington, D.C. shall be authorized or required by
law to close.

       "Closing Documents" shall mean documents, certificates or other
instruments delivered or to be delivered by or on behalf of the Company at the
Closing pursuant to Article VI, the Schedules and Exhibits of this Agreement.

       "Code" shall mean United States Internal Revenue Code of 1986, as
amended.

       "Company Stock" shall mean all of the issued and outstanding shares of
capital stock of the Company, consisting of 10,000 shares of common stock, $0.01
par value per share.

       "Dissenting Shares" shall have the meaning set forth in Section 2.14 of
this Agreement.

       "Employee Benefit Plan" shall mean any "employee pension benefit plan"
(as defined in Section 3(2) of the Employee Retirement Income Security Act of
1974, as amended), any "employee welfare benefit plan" (as defined in Section
3(1) of ERISA), and any other written or oral plan, agreement or arrangement
involving direct or indirect compensation, including, without limitation,
insurance coverage, severance benefits, disability benefits, deferred
compensation, bonuses, options, or other forms of incentive compensation or
post-retirement compensation.

-1-

--------------------------------------------------------------------------------

 



       "ERISA Affiliate" shall mean any entity which is a member of (i) a
controlled group of corporations (as defined in Section 414(b) of the Code),
(ii) a group of trades or businesses under common control (as defined in Section
414(c) of the Code), or (iii) an affiliated service group (as defined under
Section 414(m) of the Code or the regulations under Section 414(o) of the Code),
any of which includes the Company.

       "Exchange Act" shall mean the Securities Exchange Act of 1934, as
amended.

       "GAAP" shall mean Generally Accepted Accounting Principles.

       "Governmental Entity" shall mean any court, arbitration tribunal,
administrative agency or commission or other governmental or regulatory
authority or agency.

       "including", "include" and "includes" shall be construed as if followed
by the phrase "without limitation".

       "Intellectual Property" shall mean all intellectual property that the
Company owns or licenses and controls, and uses in the conduct of its business,
as it is currently conducted, including, but not limited to, (i) all United
States and foreign patents (both issued and applied for) listed on the Company
Disclosure Letter, (ii) all trademarks, trade names, service marks, copyrights,
and all applications for such trademarks, trade names, service marks and
copyrights, and all patent rights in each case listed on the Company Disclosure
Letter, and (iii) all trade secrets, schematics, technology, know-how, computer
software programs or applications and tangible or intangible proprietary
information or material, and all third-party issued United States and foreign
patents, patent rights and patent applications (excluding packaged commercially
available licensed software programs sold to the public).

       "knowledge" shall mean, (a) when made with reference to the Company, the
actual knowledge of the executive officers of the Company, and (b) when made
with reference to the Parent, the actual knowledge of the executive officers of
the Parent.

       "Material Adverse Effect" when used in connection with an entity means
any change, event, circumstance or effect whether or not such change, event,
circumstance or effect is caused by or arises in connection with a breach of a
representation, warranty, covenant or agreement of such entity in this Agreement
that is or is reasonably likely to be materially adverse to the business, assets
(including intangible assets), capitalization, financial condition, operations
or results of operations, or prospects of such entity taken as a whole with its
subsidiaries, except to the extent that any such change, event, circumstance or
effect results from (i) changes in general economic conditions, (ii) changes
affecting the industry generally in which such entity operates (provided that
such changes do not affect such entity in a substantially disproportionate
manner), or (iii) changes in the trading prices for such entity’s capital stock.

-2-

--------------------------------------------------------------------------------

 

       "Merger Shares" shall mean the Parent Stock issued to the Company’s
stockholders in consideration for the conversion of the Company Stock as a
result of the Merger. The maximum number of Merger Shares issuable in connection
with the Merger is 4,000,000 shares of the Parent Stock.

       "Merger Sub Common Stock" shall mean the common stock, par value $0.001
per share, of the Merger Sub.

       "Parent Stock" shall mean common stock, par value $0.001 per share, of
the Parent. It is understood and agreed that the Merger Shares issued in
connection with the transactions contemplated by this Agreement shall be shares
of common stock of the Parent that have not been registered under the Securities
Act.

       "Permits" shall mean all permits, licenses, registrations, certificates,
orders or approvals received from any Governmental Entity (including, without
limitation, those issued or required under applicable export laws or
regulations).

       "Person" or "person" shall mean any individual, partnership, joint
venture, corporation, limited liability company, limited liability partnership,
trust or incorporated organization.

       "Securities Act" shall mean the Securities Act of 1933, as amended.

       "Security Interest" shall mean any mortgage, pledge, security interest,
encumbrance, charge, or other lien (whether arising by contract or by operation
of law), other than (i) mechanic’s, materialmen’s, and similar liens, (ii) liens
arising under worker’s compensation, unemployment insurance, social security,
retirement, and similar legislation, (iii) liens on goods in transit incurred
pursuant to documentary letters of credit, in each case arising in the ordinary
course of business of the Company and not material to the Company, and (iv)
liens for current Taxes that are being contested in good faith.

       "Taxes" shall mean all taxes, charges, fees, levies or other similar
assessments or liabilities, including, without limitation, income, gross
receipts, ad valorem, premium, value-added, excise, real property, personal
property, sales, use, transfer, withholding, employment, payroll and franchise
taxes imposed by the United States of America or any state, local or foreign
government, or any agency thereof, or other political subdivision of the United
States or any such government, and any interest, fines, penalties, assessments
or additions to tax resulting from, attributable to or incurred in connection
with any tax or any contest or dispute thereof and any amounts of Taxes of
another person that the Company or any subsidiary thereof is liable to pay by
law or otherwise.

-3-

--------------------------------------------------------------------------------

 



       "Tax Returns" means all reports, returns, declarations, statements or
other information supplied or required to be supplied to a taxing authority in
connection with Taxes including, without limitation, any schedules, attachments
or amendments thereto.

       "Third Party Intellectual Property Rights" shall mean all material
written licenses, sublicenses and other agreements as to which the Company is a
party and pursuant to which the Company is authorized to use any third party
patents, patent rights, trademarks, service marks, trade secrets or copyrights,
including software which is used in the business of the Company or which form a
part of any existing product or service of the Company, excluding commercially
available licensed software programs sold to the public.

ARTICLE II

THE TRANSACTION

       2.1     The Merger. Upon and subject to the terms and conditions of this
Agreement, the Merger Sub shall merge with and into the Company (such merger is
referred to herein as the "Merger") at the Effective Time. From and after the
Effective Time, the separate corporate existence of the Merger Sub shall cease
and the Company shall continue as the surviving corporation in the Merger (the
"Surviving Corporation"). The Surviving Corporation shall be operated as a
wholly-owned subsidiary of the Parent. The "Effective Time" shall be the time at
which the articles of merger of the Company and the Merger Sub (the "Articles of
Merger"), prepared and executed in accordance with the relevant provisions of
the Maryland General Corporation Law (the "MGCL"), is filed with and accepted by
the Department of Assessments and Taxation of the State of Maryland. The Merger
shall have the effects specified in this Agreement, the Articles of Merger and
the applicable provisions of the MGCL. Without limiting the generality of the
foregoing, and subject thereto, at the Effective Time, all of the property,
rights, privileges, powers and franchises of the Company and the Merger Sub
shall vest in the Surviving Corporation, and all debts, liabilities and duties
of the Company and the Merger Sub shall become the debts, liabilities and duties
of the Surviving Corporation.

       2.2     Consideration; Conversion of the Company Stock.

       (a)     In the event that all of the Company Stock are converted as a
result of the Merger, the holders of the Company Stock will be issued an
aggregate of 4,000,000 shares of the Parent Stock as determined pursuant to
Section 2.2(b) hereafter.

       (b)     At the Effective Time and without any further action on the part
of the Parent, the Company or any other Person, each of the Company Stock
outstanding as of immediately prior to the Effective Time (other than any the
Company Stock that are Dissenting Shares) shall be converted into the right to
receive 400 shares of the Parent Stock (the "Merger Shares") but in no event
will more than 4,000,000 shares in aggregate be issued.

       (c)     Within five (5) Business Days after the Closing Date, the Parent
shall deliver to the stockholders of the Company in connection with the Merger
and in consideration for the conversion of the Company Stock, stock certificates
representing the Merger Shares issued in the names of such stockholders and in
the amounts set forth in Schedule 2.2.

-4-

--------------------------------------------------------------------------------

 

       2.3     The Closing. The closing of the transactions contemplated by this
Agreement (the "Closing") shall take place at the Washington, DC offices of
Seyfarth Shaw LLP, on or before May 25, 2007 or, if all of the conditions to the
obligations of the Parties to consummate the transactions contemplated hereby
have not been satisfied or waived by such date, on the third Business Day after
the satisfaction or waiver of all conditions to the obligations of the Parties
to consummate the transactions contemplated hereby (other than those conditions
which by their terms can only be satisfied on the date of the Closing) (the
"Closing Date"). If the Closing is consummated, the Parent, the Merger Sub and
the Company will be deemed to have waived any of the conditions set forth in
Article VI to the extent not satisfied at or prior to the Closing.

       2.4     Actions at the Closing.

       (a)     The Company shall deliver the following to the Parent:

                   (i)     certificates representing the Company Stock,
accompanied by stock powers duly executed in blank or duly executed instruments
of transfer, medallion guaranteed, and any other documents that are necessary to
transfer to the Parent good and valid title to the Company Stock free and clear
of all liens; and

                   (ii)     The various certificates, instruments and documents
referred to in Section 6.2 to be delivered by the Company. All certificates
representing the Company Stock surrendered to the Parent shall be canceled after
such delivery. Until surrendered as contemplated by this Section2.4, each such
certificate representing the Company Stock (other than any certificate
representing Dissenting Shares) shall be deemed, from and after the Effective
Time, to represent only the right to receive the applicable Merger Shares in
accordance with this Agreement.

       (b)     The Parent shall deliver the following to the Company:

                   (i)     certificates representing the Merger Shares in
accordance with Section2.2; and

                   (ii)     The various certificates, instruments and documents
referred to in Section 6.3 to be delivered by the Parent or the Merger Sub.

       2.5     Effect on Capital Stock.

       (a)     At the Effective Time, the Company Stock shall, except with
respect to any Dissenting Shares, by virtue of the Merger and without any action
on the part of any Party or the holder thereof, automatically be canceled and
extinguished and converted into the right to receive the Merger Shares.

-5-

--------------------------------------------------------------------------------

 



       (b)     At the Effective Time, each share of the Merger Sub Common Stock
issued and outstanding immediately prior to the Effective Time shall be
converted into and exchanged for one validly issued, fully paid and
nonassessable share of common stock, par value $0.01 per share, of the Surviving
Corporation.

       (c)     Notwithstanding the foregoing, no fractional shares of the Parent
Stock shall be issued as part of the Merger Shares. All shares of the Parent
Stock issued to the holders of the Company Stock at the Effective Time pursuant
to this Section 2.5 shall be rounded to the nearest whole number.

       (d)     Notwithstanding the foregoing, no amounts shall be payable at or
after the Effective Time with respect to any Dissenting Shares (as defined in
Section 2.14) or any shares of the Company Stock with respect to which
dissenters’ rights have not terminated. In the case of Dissenting Shares,
payment shall be made in accordance with and the MGCL. In the case of any shares
with respect to which dissenters’ rights have not terminated as of the Effective
Time, if such the Company Stock become Dissenting Shares, payment shall be made
in accordance with and the MGCL, and if, instead, the dissenters’ rights with
respect to such the Company Stock irrevocably terminate after the Effective
Time, such shares shall be entitled only to receive the applicable Merger Shares
upon delivery of the certificate(s) representing the applicable the Company
Stock.

       2.6     Certificate Legends. The Merger Shares to be issued pursuant to
this Article II shall not have been registered and shall be characterized as
"restricted securities" under the federal securities laws, and under such laws
such shares may be resold without registration under the Securities Act only in
certain limited circumstances. Each certificate evidencing Merger Shares to be
issued pursuant to this Article II shall bear the following legend:

THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR INVESTMENT AND
HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933. SUCH SHARES MAY NOT
BE SOLD OR OTHERWISE TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION WITHOUT AN
EXEMPTION UNDER THE SECURITIES ACT OR AN OPINION OF LEGAL COUNSEL REASONABLY
ACCEPTABLE TO THE ISSUER THAT SUCH REGISTRATION IS NOT REQUIRED.



       2.7     Certificate of Incorporation. At the Effective Time, the Articles
of Incorporation of the Company, as in effect immediately prior to the Effective
Time, shall be the Articles of Incorporation of the Surviving Corporation until
hereafter amended as provided by the MGCL.

       2.8     Bylaws. The Bylaws of the Surviving Corporation shall be the same
as the Bylaws of the Company immediately prior to the Effective Time.

-6-

--------------------------------------------------------------------------------

 

       2.9     Directors and Officers. The directors of the Company shall become
the directors of the Surviving Corporation immediately after the Effective Time.
The officers of the Company shall become the officers of the Surviving
Corporation immediately after the Effective Time, retaining their respective
positions.

       2.10     Closing of Transfer Books. At the Effective Time, each of the
holders of the Company Stock shall cease to have any rights as a stockholder of
the Company (except as set forth in this Agreement with respect to the Merger
Shares), and the stock transfer books of the Company shall be closed with
respect to all the Company Stock outstanding immediately prior to the Effective
Time. No further transfer of any such the Company Stock shall be made on such
stock transfer books after the Effective Time. If, after the Effective Time, a
valid certificate previously representing any the Company Stock is presented to
the Parent, such certificate shall be canceled and exchanged as provided in this
Article II.

       2.11     Tax and Accounting Consequences. It is intended by the parties
hereto that the Merger shall constitute a reverse triangular merger
reorganization within the meaning of Section 368(a)(2)(E) of the Code.

       2.12     Additional Action. The Surviving Corporation may, at any time
after the Effective Time, take any action, including executing and delivering
any document, in the name and on behalf of the Company, necessary to consummate
the Merger and confirm the effectiveness of the Merger, so long as such action
is not inconsistent with this Agreement.

       2.13     Taking of Necessary Action; Further Action. If, at any time
after the Effective Time, any further action is necessary or desirable to carry
out the purposes of this Agreement and to vest the Surviving Corporation with
full right, title and possession to all assets, property, rights, privileges,
powers and franchises of the Company and the Merger Sub, the officers and
directors of the Company and the Merger Sub are fully authorized in the name of
their respective corporations or otherwise to take, and each of them shall take,
all such lawful and necessary action, so long as such action is not inconsistent
with this Agreement.

       2.14     Dissenters’ Rights. The Company Stock that have not been voted
for approval of this Agreement or consented thereto in writing and with respect
to which a demand for payment and appraisal have been properly made in
accordance with the MGCL ("Dissenting Shares") will not be converted into the
right to receive the Merger Shares otherwise payable with respect to such the
Company Stock at or after the Effective Time, but will be converted into the
right to receive from the Surviving Corporation such consideration as may be
determined to be due with respect to such Dissenting Shares pursuant to the
MGCL. If a holder of Dissenting Shares (a "Dissenting Stockholder") withdraws
his or her demand for such payment and appraisal or becomes ineligible for such
payment and appraisal, then, as of the Effective Time or the occurrence of such
event of withdrawal or ineligibility, whichever last occurs, such holder’s
Dissenting Shares will cease to be Dissenting Shares and will be converted into
the right to receive, and will be exchangeable for, the Merger Shares in
accordance with Section 2.2 of this Agreement. The Company will give the Parent
and Merger Sub prompt notice of any demand received by the Company from a holder
of Dissenting Shares for appraisal of such Dissenting Stockholder’s the Company
Stock, and the Parent shall have the right to participate in all negotiations
and proceedings with respect to such demand. The Company agrees that, except
with the prior written consent of the Parent, or as required under the MGCL, it
will not voluntarily make any payment with respect to, or settle or offer or
agree to settle, any such demand for appraisal. Each Dissenting Stockholder who,
pursuant to the provisions of the MGCL, becomes entitled to payment of the value
of the Dissenting Shares will receive payment therefor but only after the value
therefor has been agreed upon or finally determined pursuant to such provisions.
Any portion of the Merger Shares that would otherwise have been payable with
respect to Dissenting Shares if such the Company Stock were not Dissenting
Shares will be retained by the Parent.

-7-

--------------------------------------------------------------------------------

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

       Except as set forth in the Company Disclosure Letter attached to this
Agreement (the "Company Disclosure Letter"), the Company hereby represents and
warrants to the Parent and the Merger Sub as follows:

       3.1     Organization, Qualification and Corporate Power. The Company is a
corporation duly organized, validly existing and in corporate good standing
under the laws of the State of Maryland. The Company is duly qualified to
conduct business and is in corporate good standing under the laws of each
jurisdiction in which the nature of its businesses or the ownership or leasing
of its properties requires such qualification, except where the failure to be so
qualified or in good standing would not have a Material Adverse Effect on the
Company. The Company has the corporate power and authority to carry on the
businesses in which it is engaged and to own and use the properties owned and
used by it. The Company has furnished or made available to the Parent true and
complete copies of its Articles of Incorporation and Bylaws, each as amended and
as in effect on the date hereof (hereinafter the "Company Charter" and "Bylaws",
respectively). The Company is not in default under or in violation of any
provision of the Company Charter or Bylaws.

       3.2     Capitalization. The authorized capital stock of the Company
consists of 10,000,000 shares of capital stock, all of which are designated as
common stock, $0.01 par value, and of which 10,000 shares are issued and
outstanding. Section 3.2 of the Company Disclosure Letter sets forth a complete
and accurate list of all stockholders of the Company, indicating the number of
Company Stock held by each stockholder and their respective addresses and
taxpayer identification numbers. All issued and outstanding shares of Company
Stock have been duly authorized and validly issued, and are fully paid and
nonassessable. All of the outstanding shares of Company Stock and other
outstanding securities of the Company have been duly and validly issued in
compliance with federal and state securities laws, including applicable
exemptions from any requirements for registration or qualification. There are no
outstanding or authorized subscriptions, options, warrants, plans or, except for
this Agreement and as contemplated by this Agreement, other agreements or rights
of any kind to purchase or otherwise receive or be issued, or securities or
obligations of any kind convertible into, any shares of capital stock or other
securities of the Company, and there are no dividends which have accrued or been
declared but are unpaid on the capital stock of the Company. There are no
outstanding or authorized stock appreciation, phantom stock or similar rights
with respect to the Company. All of the issued and outstanding shares of the
Company’s capital stock are free and clear of any liens, pledges, encumbrances,
charges, agreements adversely effecting title to such shares or claims (other
than those created by virtue of this Agreement or by the Parent), and the
certificates evidencing the ownership of such shares are in proper form for the
enforcement of the rights and limitations of rights pertaining to said shares
which are set forth in the Company Charter and Bylaws.

-8-

--------------------------------------------------------------------------------

 



       3.3     Authorization of Transaction. Subject to the Company Stockholder
Approval (as defined below) of the Merger and this Agreement, the Company has
the corporate power and authority to execute and deliver this Agreement and to
perform its obligations hereunder. The execution and delivery of this Agreement
and, subject to the adoption of this Agreement and the approval of the Merger by
at least a majority of the votes represented by the outstanding Company Stock
entitled to vote on this Agreement and the Merger, voting in accordance with the
MGCL and the Company Charter (the "Company Stockholder Approval"), the
performance by the Company of this Agreement and the consummation by the Company
of the transactions contemplated hereby have been duly and validly authorized by
all necessary corporate action on the part of the Company. This Agreement has
been duly and validly executed and delivered by the Company and, assuming the
due authorization, execution and delivery by the Parent and the Merger Sub,
constitutes a valid and binding obligation of the Company, enforceable against
the Company in accordance with its terms, except as enforcement may be limited
by bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other similar laws affecting the enforcement of creditors’ rights generally, and
except that the availability of equitable remedies, including specific
performance, is subject to the discretion of the court before which any
proceeding therefor may be brought.

       3.4     Noncontravention. Subject to receipt of the Company Stockholder
Approval, compliance with the applicable requirements of the Securities Act and
any applicable state securities laws and the filing of the Articles of Merger as
required by the State of Maryland, neither the execution and delivery of this
Agreement by the Company, nor the consummation by the Company of the
transactions contemplated hereby, will: (a) conflict with or violate any
provision of the Company Charter or the Bylaws; (b) require on the part of the
Company any filing with, or any permit, authorization, consent or approval of,
any Governmental Entity, other than (i) those required solely by reason of the
Parent’s or the Merger Sub’s participation in the transactions contemplated
hereby, (ii) those required to be made by the Parent or the Merger Sub, and
(iii) any filing, permit, authorization, consent or approval which if not made
or obtained would not have a Material Adverse Effect on the Company; (c)
conflict with, result in a breach of, constitute (with or without due notice or
lapse of time or both) a default under, result in the acceleration of, create in
any party the right to accelerate, terminate, modify or cancel, or require any
notice, consent or waiver under, any contract listed in Section 3.14 of the
Company Disclosure Letter, except for any conflict, breach, default,
acceleration, right to accelerate, termination, modification, cancellation,
notice, consent or waiver that would not reasonably be expected to have a
Material Adverse Effect on the Company; (d) result in the imposition of any
Security Interest upon any assets of the Company; or (e) violate any order,
writ, injunction, decree, statute, rule or regulation applicable to the Company,
any of its properties or assets, other than such conflicts, violations,
defaults, breaches, cancellations or accelerations referred to in clauses (a)
through (e) (inclusive) hereof which would not have a Material Adverse Effect on
the Company.

-9-

--------------------------------------------------------------------------------

 



       3.5     Subsidiaries. The Company does not have any direct or indirect
subsidiaries or any equity interest in any other firm, corporation, membership,
joint venture, association or other business organization.

       3.6     [Removed and Reserved]

       3.7     Absence of Certain Changes. Since the Balance Sheet Date, the
Company has conducted its business as ordinarily conducted consistent with past
practice and there has not occurred any change, event or condition (whether or
not covered by insurance) that has resulted in, or would reasonably be expected
to result in any Material Adverse Effect on the Company.

       3.8     Undisclosed Liabilities. The Company has no liability (whether
known or unknown, whether absolute or contingent, whether liquidated or
unliquidated and whether due or to become due), except for (a) liabilities
accrued, reflected, reserved against on the Financial Statements, (b)
liabilities which have arisen since the Balance Sheet Date, in the ordinary
course of business, (c) contractual or statutory liabilities incurred in the
ordinary course of business, and (d) liabilities which would not have a Material
Adverse Effect on the Company.

       3.9     Tax Matters. The Company has timely (taking into account
extensions of time to file) filed all Tax Returns that it was required to file
and all such Tax Returns were correct and complete in all material respects. All
Taxes that the Company is or was required by law to withhold or collect have
been duly withheld or collected and, to the extent required, have been paid to
the proper Governmental Entity or deposited in accordance with law.

       3.10     Assets. The Company has good and marketable title to or, in the
case of leased assets, a valid leasehold interest in, all tangible assets
necessary for the conduct of its businesses as presently conducted. Except as
set forth in Section 3.10 on the Company Disclosure Letter, no asset of the
Company (tangible or intangible) is subject to any Security Interest. All
machinery and equipment is in good condition and repair, normal wear and tear
excepted. All leases of personal property to which the Company is a party are
fully effective and afford the Company peaceful and undisturbed possession of
the subject matter of the lease. The Company is not in violation of any zoning,
building, safety or environmental ordinance, regulation or requirement or other
law or rule applicable to the operation of the owned or leased assets (the
violation of which would have a Material Adverse Effect on its business), nor
has the Company received any written notice of violation with which it has not
complied.

       3.11     Owned Real Property. The Company does not own any real property.

-10-

--------------------------------------------------------------------------------

 



       3.12     Real Property Leases. Section 3.12 of the Company Disclosure
Letter lists all real property leased or subleased to the Company. The Company
has delivered or made available to the Parent correct and complete copies of the
leases and subleases (as amended to date) listed in Section 3.12 of the Company
Disclosure Letter. With respect to each lease and sublease listed in Section
3.12 of the Company Disclosure Letter:

       (a)     The lease or sublease is legal, valid, binding, enforceable and
in full force and effect with respect to the Company and, to the Company’s
knowledge, is legal, valid, binding, enforceable and in full force and effect
with respect to each other party thereto, and will continue to be so following
the Closing in accordance with the terms thereof as in effect prior to the
Closing (in each case except as enforceability may be limited by bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium or other similar
laws affecting the enforcement of creditor’s rights generally, and except that
the availability of equitable remedies, including specific performance, is
subject to the discretion of the court before which any proceeding therefor may
be brought);

       (b)     The Company is not in breach or default under any such lease or
sublease and, to the Company’s knowledge, no other party to the lease or
sublease is in breach or default, and, no event has occurred which, with notice
or lapse of time, would constitute a breach or default or permit termination,
modification, or acceleration thereunder;

       (c)     There are no oral agreements or forbearance programs in effect as
to the lease or sublease;

       (d)     The Company has not received any written notice of any dispute
with regards to any lease or sublease; and

       (e)     The Company has not assigned, transferred, conveyed, mortgaged,
deeded in trust or encumbered any interest in the leasehold or subleasehold.

       3.13     Intellectual Property. Section 3.13 of the Company Disclosure
Letter is a true and complete list of (i) all Intellectual Property presently
owned or held by the Company and (ii) any license agreements under which the
Company has access to any confidential information or Intellectual Property used
by the Company in its business (such licenses and agreements, collectively, the
"Intellectual Property Rights") necessary for the conduct of the Company’s
business as conducted and as currently proposed to be conducted by the Company.
Except as set forth in Section 3.13 of the Company Disclosure Letter, the
Company owns, or has the right to use, free and clear of all Security Interests,
all of the Intellectual Property and the Intellectual Property Rights. Except as
set forth in Section 3.13 of the Company Disclosure Letter, there are no
outstanding options, licenses or agreements of any kind relating to the
Intellectual Property and the Intellectual Property Rights, nor is the Company
bound by or a party to any options, licenses or agreements of any kind with
respect to any of the Intellectual Property, the Intellectual Property Rights
and the patents, trademarks, service marks, trade names, copyrights, trade
secrets, licenses, information and other proprietary rights and processes of any
other person or entity other than such licenses or agreements arising from the
purchase of "off the shelf" or standard products. The Company has not received
any communications alleging that the Company has violated or, by conducting its
business as conducted and as currently proposed to be conducted by the Company,
violates any Third Party Intellectual Property Rights and to the Company’s
knowledge, the business as conducted and as currently proposed to be conducted
by the Company will not cause the Company to infringe or violate any Third Party
Intellectual Property Rights. There is no defect in the title to any of the
Intellectual Property or, to the extent that the Company has title to
Intellectual Property Rights to any Intellectual Property Rights. Except as set
forth in Section 3.13 of the Company Disclosure Letter, to the Company’s
knowledge, no officer, employee or director is obligated under any contract
(including any license, covenant or commitment of any nature) or other
agreement, or subject to any judgment, decree or order of any court or
administrative agency, that would conflict or interfere with the performance of
such person’s duties as an officer, employee or director of the Company, the use
of such person’s best efforts to promote the interests of the Company or the
Company’s business as conducted or as currently proposed to be conducted by the
Company. No prior employer of any current or former employee of the Company has
any right, title or interest in the Intellectual Property and to the Company’s
knowledge, no person or entity has any right, title or interest in any
Intellectual Property. It is not and will not be with respect to the business as
currently proposed to be conducted necessary for the Company to use any
inventions of any of its employees made prior to their employment by the
Company.

-11-

--------------------------------------------------------------------------------

 



       3.14     Contracts. Section 3.14 of the Company Disclosure Letter lists
the following written arrangements (including, without limitation, written
agreements) to which the Company is a party:

       (a)     any written arrangement (or group of related written
arrangements) for the lease of personal property from or to third parties
providing for lease payments in excess of $5,000 per annum including such lease
arrangements with purchase commitments or similar obligations known to the
Company;

       (b)     any written arrangement (or group of related written
arrangements) for the licensing or distribution of software, products or other
personal property or for the furnishing or receipt of services, (i) which
involves more than the sum of $5,000 per annum, (ii) in which the Company has
granted rights to license, sublicense or copy, "most favored nation" pricing
provisions or exclusive marketing or distribution rights relating to any
products or territory or has agreed to purchase a minimum quantity of goods or
services or has agreed to purchase goods or services exclusively from a certain
party, and (iii) which calls for performance by the Company that as of the date
hereof has not been fully completed;

       (c)     any written arrangement establishing a partnership or joint
venture;

       (d)     any written arrangement (or group of related written
arrangements) under which it has created, incurred, assumed or guaranteed (or
may create, incur, assume or guarantee) indebtedness (including capitalized
lease obligations) involving more than $5,000 or under which it has imposed (or
may impose) a Security Interest on any of its assets, tangible or intangible;

       (e)     a list of all parties to any written arrangement concerning
confidentiality, non-disclosure or noncompetition;

       (f)     any written arrangement involving any of the stockholders of the
Company or their affiliates, as defined in Rule 12b-2 under the Exchange Act
("Affiliates");

       (g)     any written arrangement under which the consequences of a default
or termination could have a Material Adverse Effect on the Company;

-12-

--------------------------------------------------------------------------------

 



       (h)     any other written arrangement (or group of related written
arrangements) either (i) involving (A) more than $5,000 and (B) performance by
the Company that as of the date hereof has not been fully completed, or (ii) not
entered into in the ordinary course of business;

       (i)     any written arrangement under which the Company provides
maintenance or support services to any third party with regard to the Company’s
products and any written arrangement containing a commitment by the Company to
provide support for any such products for more than one year from the date of
this Agreement involving, in each case, more than $5,000 (other than
arrangements which by their terms permit the customer to extend such services
after the expiration of the initial one year term);

       (j)     any written arrangement by which the Company has agreed to make
available any consulting, enablement consulting, or education services (i)
having a value in excess of $5,000 and (ii) providing for performance by the
Company that as of the date hereof has not been fully completed; and

       (k)     any other material contract or agreement as such terms are
defined in Item 601(b)(10) of Regulation S-K promulgated under the Securities
Act, to which the Company is a party.

       The Company has delivered to or made available to the Parent a correct
and complete copy of each such written arrangement referred to above. With
respect to each such written arrangement so listed: (i) the written arrangement
is legal, valid, binding and enforceable and in full force and effect with
respect to the Company and, to the Company’s knowledge, the written arrangement
is legal, valid, binding and is enforceable and in full force and effect with
respect to each other party thereto (in each case except as enforceability may
be limited by bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium or other similar laws affecting the enforcement of creditor’s rights
generally, and except that the availability of equitable remedies, including
specific performance, is subject to the discretion of the court before which any
proceeding therefor may be brought); (ii) the written arrangement will continue
to be legal, valid, binding and enforceable and in full force and effect against
the Company, and to the Company’s knowledge against each other party thereto,
immediately following the Closing in accordance with the terms thereof (in each
case except as enforceability may be limited by bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium or other similar laws
affecting the enforcement of creditor’s rights generally, and except that the
availability of equitable remedies, including specific performance, is subject
to the discretion of the court before which any proceeding therefor may be
brought) as in effect prior to the Closing; and (iii) the Company is not in
breach or default, and, to the Company’s knowledge, no other party thereto is in
breach or default, and no event has occurred which with notice or lapse of time
would constitute a breach or default or permit termination, modification, or
acceleration, under the written arrangement; except, in each case, for breaches,
defaults and events that would not have a Material Adverse Effect on the
Company. The Company is not a party to any oral contract, agreement or other
arrangement which, if reduced to written form, would be required to be listed in
Section 3.14 of the Company Disclosure Letter under the terms of this Section
3.14.

 
-13-

--------------------------------------------------------------------------------

 
 

       3.15     Insurance. Section 3.15 of the Company Disclosure Letter lists
each insurance policy (including fire, theft, casualty, general liability,
director and officer, workers compensation, business interruption,
environmental, product liability and automobile insurance policies and bond and
surety arrangements) to which the Company is a party, a named insured, or
otherwise the beneficiary of coverage at any time within the past year. Section
3.15 of the Company Disclosure Letter lists each person or entity required to be
listed as an additional insured under each such policy. Each such policy is in
full force and effect and by its terms and with the payment of the requisite
premiums thereon will continue to be in full force and effect following the
Closing.

       The Company is not in breach or default, and does not anticipate being in
breach or default after Closing (including with respect to the payment of
premiums or the giving of notices) under any such policy, and no event has
occurred which, with notice or the lapse of time, would constitute such a breach
or default or permit termination, modification or acceleration, under such
policy; except for any breach, default, event, termination, modification or
acceleration that would not have a Material Adverse Effect on the Company; and
the Company has not received any written notice or to the Company’s knowledge,
oral notice, from the insurer disclaiming coverage or reserving rights with
respect to a particular claim or such policy in general. The Company has not
incurred any material loss, damage, expense or liability covered by any such
insurance policy for which it has not properly asserted a claim under such
policy.

       3.16     Litigation.

       (a)     There are no: (i) unsatisfied judgments, orders, decrees,
stipulations or injunctions; or (ii) claims, complaints, actions, suits,
proceedings or hearings or, to the Company’s knowledge, investigations in or
before any Governmental Entity or any arbitrator or to the Company’s knowledge
expected to be before any Governmental Entity or any arbitrator; to which the
Company, any officer, director, employee or agent of the Company (in such
person’s capacity as an officer, director, employee or agent of the Company and
not personally) is or was (for the two years prior to and including the date
hereof) a party or, to the knowledge of the Company, is threatened to be made a
party.

       (b)     There are no material agreements or other documents or
instruments settling any claim, complaint, action, suit or other proceeding
against the Company.

       3.17     Legal Compliance; Restrictions on Business Activities. The
Company and the conduct and operation of its business are in material compliance
with each law (including rules, regulations and requirements thereunder) of any
federal, state, local or foreign government or any Governmental Entity which (a)
affects or relates to this Agreement or the transactions contemplated hereby or
(b) is applicable to the Company or its business, except where such
non-compliance would not reasonably be expected to have a Material Adverse
Effect on the Company. There is no agreement, judgment, injunction, order or
decree binding upon the Company which has or would reasonably be expected to
have the effect of prohibiting or materially impairing any current or future
business practice of the Company, as currently contemplated by the Company, and
any acquisition of property of the Company or the conduct of business by the
Company as currently conducted or proposed to be conducted.

-14-

--------------------------------------------------------------------------------

 



       3.18     Employees.

       (a)     To the Company’s knowledge, no employee has any plans to
terminate employment with the Company within six months of the date hereof. The
Company is not a party to or bound by any collective bargaining agreement, nor
has it experienced any material strikes, grievances, claims of unfair labor
practices or other collective bargaining disputes. The Company has no knowledge
of any organizational effort made or threatened, either currently or within the
past two years, by or on behalf of any labor union with respect to employees of
the Company. The Company is in compliance in all material respects with all
currently applicable laws and regulations respecting wages, hours, occupational
safety, or health, fair employment practices, and discrimination in employment
terms and conditions, and is not engaged in any unfair labor practice except, in
each case, where such practice or failure to comply would not reasonably be
expected to have a Material Adverse Effect. There are no pending claims against
the Company under any workers compensation plan or policy or for long term
disability. There are no proceedings pending or, to the Company’s knowledge,
threatened, between the Company and its employees, which proceedings have or
would reasonably be expected to have a Material Adverse Effect on the Company.

       (b)     Section 3.18 of the Company Disclosure Letter contains a list of
employees whose employment has been terminated by the Company in the ninety (90)
days prior to Closing; including the name, address, date and reason for such
termination.

       3.19     Employee Benefits.

       (a)     Section 3.19(a) of the Company Disclosure Letter contains a
complete and accurate list of all Employee Benefit Plans maintained, or
contributed to, by the Company, or any ERISA Affiliate. Complete and accurate
copies of (i) all such Employee Benefit Plans which have been reduced to
writing, (ii) written summaries of all such unwritten Employee Benefit Plans,
(iii) all related trust agreements, insurance contracts and summary plan
descriptions and (iv) all annual reports filed on IRS Form 5500, 5500C or 5500R
for the last three plan years (or such shorter period with respect to which the
Company or any ERISA Affiliate has an obligation file Form 5500) for each
Employee Benefit Plan, have been delivered or made available to the Parent. Each
Employee Benefit Plan has been administered in all material respects in
accordance with its terms and each of the Company, and the ERISA Affiliates has
met its obligations in all material respects with respect to such Employee
Benefit Plan and has made all required contributions thereto within the time
frames as prescribed by ERISA and the Code. The Company and all Employee Benefit
Plans are in material compliance with the currently applicable provisions of
ERISA and the Code and the regulations thereunder.

-15-

--------------------------------------------------------------------------------

 



       (b)     To the Company’s knowledge, there are no investigations by any
Governmental Entity, termination proceedings or other claims (except claims for
benefits payable in the normal operation of the Employee Benefit Plans and
proceedings with respect to qualified domestic relations orders), suits or
proceedings against or involving any Employee Benefit Plan or asserting any
rights or claims to benefits under any Employee Benefit Plan that could give
rise to any material liability.

       (c)     All the Employee Benefit Plans that are intended to be qualified
under Section 401(a) of the Code have received determination letters from the
Internal Revenue Service to the effect that such Employee Benefit Plans are
qualified and the plans and the trusts related thereto are exempt from federal
income taxes under Sections 401(a) and 501(a), respectively, of the Code, or the
remedial amendment period for requesting such determination has not yet expired,
no such determination letter has been revoked and revocation has not been
threatened, and no such Employee Benefit Plan has been amended since the date of
its most recent determination letter or application therefor in any respect, and
no act or omission has occurred, that would adversely affect its qualification.

        (d)Neither the Company nor any ERISA Affiliate has ever maintained an
Employee Benefit Plan subject to Section 412 of the Code or Title IV of ERISA.

       (e)     At no time has the Company or any ERISA Affiliate been obligated
to contribute to any "multi-employer plan" (as defined in Section 4001(a)(3) of
ERISA).

       (f)     There are no unfunded obligations under any Employee Benefit Plan
providing benefits after termination of employment to any employee of the
Company (or to any beneficiary of any such employee), including but not limited
to retiree health coverage and deferred compensation, but excluding continuation
of health coverage required to be continued under Section 4980B of the Code and
insurance conversion privileges under federal or state law.

       (g)     No act or omission has occurred and no condition exists with
respect to any Employee Benefit Plan maintained by the Company or any ERISA
Affiliate that would subject the Company or any ERISA Affiliate to any material
fine, penalty, tax or liability of any kind imposed under ERISA or the Code.

       (h)     No Employee Benefit Plan is funded by, associated with, or
related to a "voluntary employee’s beneficiary association" within the meaning
of Section 501(c)(9) of the Code.

-16-

--------------------------------------------------------------------------------

 



       (i)     No Employee Benefit Plan, plan documentation or agreement,
summary plan description or other written communication distributed generally to
employees by its terms prohibits the Company from amending or terminating any
such Employee Benefit Plan.

       (j)     Section 3.19(j) of the Company Disclosure Letter discloses each:
(i) agreement with any director, executive officer or other key employee of the
Company (A) the benefits of which are contingent, or the terms of which are
altered, upon the occurrence of a transaction involving the Company of the
nature of any of the transactions contemplated by this Agreement, (B) providing
any term of employment or compensation guarantee, or (C) providing severance
benefits or other benefits after the termination of employment of such director,
executive officer or key employee; (ii) agreement, plan or arrangement under
which any person may receive payments from the Company that may be subject to
the tax imposed by Section 4999 of the Code or included in the determination of
such person’s "parachute payment" under Section 280G of the Code; and (iii)
agreement or plan binding the Company, including, without limitation, any option
plan, stock appreciation right plan, restricted stock plan, stock purchase plan,
severance benefit plan, or any Employee Benefit Plan, any of the benefits of
which will be increased, or the vesting of the benefits of which will be
accelerated, by the occurrence of any of the transactions contemplated by this
Agreement or the value of any of the benefits of which will be calculated on the
basis of any of the transactions contemplated by this Agreement.

       3.20     Permits. Section 3.20 of the Company Disclosure Letter sets
forth a list of all material Permits issued to or held by the Company. Such
listed Permits are the only Permits that are required for the Company to conduct
its business as presently conducted, except for those the absence of which would
not have a Material Adverse Effect on the Company. Each such Permit is in full
force and effect and to the Company’s knowledge, no suspension or cancellation
of such Permit is threatened and there is no basis for believing that such
Permit will not be renewable upon expiration. Each such Permit will continue in
full force and effect following the Closing.

       3.21     Brokers’ Fees. The Company has no liability or obligation to pay
any fees or commissions to any broker, investment banking firm, finder or agent
with respect to the transactions contemplated by this Agreement.

       3.22     Books and Records. The minute books and other similar records of
the Company contain true and complete records of all material actions taken at
any meetings of the Board of Directors or any committee thereof and of all
written consents executed in lieu of the holding of any such meetings.

       3.23     Banking Relationships and Investments. Section 3.23 of the
Company Disclosure Letter sets forth an accurate, correct and complete list of
all banks and financial institutions in which the Company has an account,
deposit, safe-deposit box or borrowing relationship, factoring arrangement or
other loan facility or relationship, including the names of all persons
authorized to draw on those accounts or deposits, or to borrow under loan
facilities, or to obtain access to such boxes. The Company Disclosure Letter
sets forth an accurate, correct and complete list of all certificates of
deposit, debt or equity securities and other investments (the "Investments")
owned, beneficially or of record, by the Company. The Company has good and legal
title to all such Investments.

-17-

--------------------------------------------------------------------------------

 



       3.24     Environmental Protection. No substances that are defined by any
Governmental Entity concerning the environment as toxic materials, hazardous
wastes or hazardous substances (including without limitation any asbestos, oils,
petroleum-derived compound or pesticides) (collectively, "Hazardous Materials")
are or have been located in, on or about any of the Company’s leased real
property. The Company’s leased real property has not been used for the storage,
manufacture or disposal of Hazardous Materials, and the Company has not used, or
provided permission to others to use, its leased real property for the storage,
manufacture or disposal of Hazardous Materials. Specifically, but without
limitation, there are and have been no storage tanks located on any of the
Company’s leased real property. No Hazardous Materials have been transported off
site from the Company’s leased real property.

       3.25     Dissenting Shares. Except as set forth in Section 3.25 of the
Company Disclosure Letter, no holder of the Company Stock who, pursuant to the
MGCL, has the right to dissent to the Merger and demand payment for such the
Company Stock, has dissented and demanded payment for the fair value of such the
Company Stock in accordance with the MGCL in connection with the Merger,
including any such holder that subsequently has withdrawn, failed to perfect or
otherwise lost such holder’s right to such payment.

       3.26     Company Action. The Board of Directors of the Company has
unanimously (i) determined that the Merger is fair and in the best interests of
the Company and its stockholders, (ii) adopted this Agreement in accordance with
the provisions of the MGCL, and (iii) directed that this Agreement and the
Merger be submitted to the stockholders for their adoption and approval and
resolved to recommend that the stockholders vote in favor of the adoption of
this Agreement and the approval of the Merger.

       3.27     Access to Information. Until the Closing, the Company will allow
the Parent and its agents reasonable access to the files, books, records and
offices of the Company, including, without limitation, any and all information
relating to the Company’s taxes, commitments, contracts, leases, licenses, and
real, personal and intangible property and financial condition. The Company will
cause its accountants to cooperate with the Company and its agents in making
available all financial information reasonably requested, including without
limitation the right to examine all working papers pertaining to all financial
statements prepared or audited by such accountants.

       3.28     Disclosure. No representation or warranty by the Company
contained in this Agreement, including any statement contained in the Company
Disclosure Letter or any Closing Document contains any untrue statement of a
material fact or omits to state any material fact necessary, in light of the
circumstances under which it was made, in order to make the statements herein or
therein not misleading.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF
THE PARENT AND THE MERGER SUB

       Each of the Parent and the Merger Sub, jointly and severally, represents
and warrants to the Company that, as of the date hereof, the statements
contained in this are true and correct, except as set forth in the schedule
provided by the Parent and the Merger Sub to the Company and attached hereto
(the "Parent Disclosure Letter"):

-18-

--------------------------------------------------------------------------------

 



       4.1     Organization. Each of the Parent and the Merger Sub is a
corporation duly organized, validly existing and in good standing under the laws
of the state of its incorporation. Each of the Parent and the Merger Sub is duly
qualified to conduct business and is in corporate good standing under the laws
of each jurisdiction in which the nature of its businesses or the ownership or
leasing of its properties requires such qualification, except where the failure
to be so qualified or in good standing would not have a Material Adverse Effect
on the Parent or the Merger Sub. Each of the Parent and the Merger Sub has the
corporate power and authority to carry on the business in which it is engaged
and to own and use the properties owned and used by it. The Parent and the
Merger Sub have each furnished or made available to the Company true and
complete copies of their Certificates of Incorporation or Articles of
Incorporation, as the case may be, and Bylaws, each as amended and as in effect
on the date hereof. Neither the Parent nor the Merger Sub is in default under or
in violation of any provision of its Certificate of Incorporation or Articles of
Incorporation, as the case may be, or Bylaws, as amended.

       4.2     Capitalization. The authorized capital stock of the Parent
consists of 50,056,075 shares of capital stock, 50,000,000 of which are the
Parent Stock, and of which 27,624,658 shares are issued and outstanding, and
56,075 of which are shares of preferred stock, $10 par value per share, none of
which are issued and outstanding. All of the issued and outstanding shares of
the Parent Stock are duly authorized, validly issued, fully paid, nonassessable
and free of all preemptive rights. All of the outstanding shares of the Parent
Stock and other securities of the Parent have been duly and validly issued in
compliance with federal and state securities laws. The authorized capital stock
of the Merger Sub consists of 1,000 shares of common stock, $0.01 par value, all
of which are issued and outstanding. All of the issued and outstanding shares of
capital stock of Merger Sub are duly authorized and validly issued, and fully
paid and nonassessable, and were issued in compliance with all applicable laws.
Except as set forth in Section 4.2 of the Parent Disclosure Letter, there are no
outstanding or authorized subscriptions, options, warrants, plans or, except for
this Agreement and as contemplated by this Agreement, other agreements or rights
of any kind to purchase or otherwise receive or be issued, or securities or
obligations of any kind convertible into, any shares of capital stock or other
securities of the Parent or Merger Sub, and there are no dividends which have
accrued or been declared but are unpaid on the capital stock of the Parent or
Merger Sub.

       4.3     Authorization of Transaction. Subject to the Merger Sub
Stockholder Approval (as defined below), each of the Parent and the Merger Sub
has the corporate power and authority to execute and deliver this Agreement and
to perform its obligations hereunder. The execution and delivery of this
Agreement and, subject to the adoption of this Agreement and the approval of the
Merger by at least a majority of the votes represented by the outstanding Merger
Sub Common Stock entitled to vote on this Agreement and the Merger, voting in
accordance with the MGCL and the Articles of Incorporation of the Merger Sub
(the "Merger Sub Stockholder Approval"), the performance by the Parent and the
Merger Sub of this Agreement and the consummation of the transactions
contemplated hereby by the Parent and the Merger Sub have been duly and validly
authorized by all necessary corporate action on the part of the Parent and the
Merger Sub. This Agreement has been duly and validly executed and delivered by
the Parent and the Merger Sub and, assuming the due authorization, execution and
delivery by the Company, constitutes a valid and binding obligation of the
Parent and the Merger Sub, enforceable against them in accordance with its
terms, except as enforcement may be limited by bankruptcy, insolvency or other
similar laws affecting the enforcement of creditors’ rights generally, and
except that the availability of equitable remedies, including specific
performance, is subject to the discretion of the court before which any
proceeding therefor may be brought.

-19-

--------------------------------------------------------------------------------

 



       4.4     Noncontravention. Subject to compliance with the applicable
requirements of the Securities Act, any applicable state securities laws and the
Exchange Act and the filing of the Articles of Merger as required by the MGCL,
neither the execution and delivery of this Agreement, nor the consummation by
the Parent or the Merger Sub of the transactions contemplated hereby or thereby,
will: (a) conflict with or violate any provision of the Certificate of
Incorporation or Articles of Incorporation, as the case may be, or Bylaws of the
Parent or the Merger Sub; (b) require on the part of the Parent or the Merger
Sub any filing with, or any permit, authorization, consent or approval of, any
Governmental Entity, other than those (i) required solely by reason of the
Company’s participation in the transactions contemplated hereby or (ii) to be
made by the Company or (iii) any filing, permit, authorization, consent or
approval which, if not made or obtained, would not have a Material Adverse
Effect on the Parent; (c) result in the imposition of any Security Interest upon
any assets of the Parent or the Merger Sub; or (d) violate any order, writ,
injunction, decree, statute, rule or regulation applicable to the Parent or the
Merger Sub or any of their properties or assets, except for any violation that
would not have a Material Adverse Effect on the Parent or the Merger Sub.

       4.5     Subsidiaries. Except for the Merger Sub, the Parent does not have
any direct or indirect subsidiaries or any equity interest in any other firm,
corporation, membership, joint venture, association or other business
organization.

       4.6     Reports and Financial Statements. The Parent has filed all forms,
reports, schedules, registration statements, proxy statements and other
documents (including any document required to be filed as an exhibit thereto)
required to be filed by the Parent with the Securities and Exchange Commission
("SEC") on a timely basis, and has made available to the Company such forms,
reports and documents in the form filed with the SEC. All such required forms,
reports, schedules, registration statements, proxy statements and other
documents (including those that the Parent may file subsequent to the date
hereof) are referred to herein as the "SEC Reports." As of their respective
dates, the SEC Reports (including, without limitation, any financial statements
or schedules included or incorporated by reference therein) (i) were prepared in
accordance with the requirements of the Securities Act or the Exchange Act, as
the case may be, and the rules and regulations of the SEC thereunder applicable
to such SEC Reports and (ii) did not at the time they were filed (or if amended
or superseded by a filing prior to the date of this Agreement, then on the date
of such filing) contain any untrue statement of a material fact or omit to state
a material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading. Except as disclosed in Section 4.6 of the Parent Disclosure
Letter, the SEC Reports filed by the Parent and publicly available prior to the
date of this Agreement, as of the date hereof, there has not been any Material
Adverse Effect with respect to the Parent that would require disclosure under
the Securities Act.

-20-

--------------------------------------------------------------------------------

 



       4.7     Absence of Certain Changes. Since the date of its most recent SEC
Report, the Parent has conducted its business as ordinarily conducted consistent
with past practice and there has not occurred any change, event or condition
(whether or not covered by insurance) that has resulted in, or would reasonably
be expected to result in any Material Adverse Effect on the Parent.

       4.8     Merger Shares. The Merger Shares have been duly authorized and,
when issued in consideration for the conversion of the Company Stock, as a
result of the Merger and pursuant to the terms hereof, will be validly issued,
fully paid and non-assessable, and not subject to any liens, pledges, charges,
encumbrances, restrictions of any kind, preemptive rights or any other rights or
interests of third parties or any other encumbrances, except for applicable
securities law restrictions on transfer, including those imposed by Regulation D
or Section 4(2) of the Securities Act and Rule 144 promulgated under the
Securities Act and under applicable "blue sky" state securities laws. Assuming
that all of the holders of the Company Stock are "accredited investors," as such
term is defined in Regulation D promulgated under the Securities Act, and that
all such Persons have complied with all of the terms and conditions of this
Agreement, the offer and sale of the Merger Shares under this Agreement will be
exempt from the registration requirements of the Securities Act and in
compliance with all federal and state securities laws.

       4.9     Business of the Merger Sub. The Merger Sub is not and has never
been a party to any material agreements and has not conducted any activities
other than in connection with the organization of the Merger Sub, the issuance
of the Merger Sub Common Stock, the negotiation and execution of this Agreement
and the consummation of the transactions contemplated hereby. The Merger Sub has
not incurred or assumed any expenses or liabilities prior to the Closing.

       4.10     Qualification as a Reorganization. Neither the Parent nor the
Merger Sub has any plan or intention to both (a) discontinue (or cause the
Surviving Corporation to discontinue) the historic business of the Surviving
Corporation (assuming that the business of the Company as of the date of the
Merger is the Surviving Corporation’s historic business) and (b) cease (or cause
the Surviving Corporation to cease) to use a significant portion of the
Surviving Corporation’s historic business assets in a trade or business
(assuming that the assets of the Company as of the date of the Merger constitute
the Surviving Corporation’s historic business assets). Neither the Parent nor
the Merger Sub has any plan or intention to cause the Surviving Corporation to
dispose of assets following the Merger such that after the Merger the Surviving
Corporation will no longer continue to hold (as such term is used in Code
Section 368(a)(2)(E)(i)) substantially all of its assets and the assets of the
Merger Sub. For purposes of the foregoing, the term "substantially all" means at
least 90 percent of the fair market value of the net assets and at least 70
percent of the fair market value of the gross assets of the Merger Sub and the
Surviving Corporation.

-21-

--------------------------------------------------------------------------------

 



       4.11     Absence of Plans. Since the date of its most recent SEC Report,
the Board of Directors of the Parent has not authorized any recapitalization,
reclassification, spin-off, stock split, stock combination, stock or
extraordinary cash dividend, or reverse split with respect to the Parent Stock.

       4.12     Disclosure. No representation or warranty by the Parent or the
Merger Sub contained in this Agreement, including any statement contained in the
Parent Disclosure Letter, or any Closing Document contains any untrue statement
of a material fact or omits to state any material fact necessary, in light of
the circumstances under which it was made, in order to make the statements
herein not misleading.

ARTICLE V

COVENANTS

       5.1     Best Efforts. Each of the Parties shall use its best efforts, to
the extent commercially reasonable, to take all actions and to do all things
necessary, proper or advisable to consummate the transactions contemplated by
this Agreement.

       5.2     Securities Laws.

       (a)     The Parent, the Merger Sub, and the Surviving Corporation shall
take such steps as may be necessary to comply with the securities and blue sky
laws of all jurisdictions which are applicable to the issuance of the Parent
Stock in connection with the Merger. The Company shall use its best efforts, to
the extent commercially reasonable, to assist the Parent as may be necessary to
comply with such securities and blue sky laws.

       (b)     So long as the Parent or any successor entity has securities
registered under the Securities Act or the Exchange Act, the Parent or such
successor entity shall file all reports required to be filed by it under the
Securities Act and the Exchange Act, all to the extent required pursuant to Rule
144 to enable stockholders who exchange the Company Stock for the Parent Stock
pursuant to the terms of this Agreement to sell the Parent Stock pursuant to
Rule 144 adopted by the Securities and Exchange Commission under the Securities
Act (as such rule may be amended from time to time) or any similar rule or
regulation hereafter adopted by the Securities and Exchange Commission.

-22-

--------------------------------------------------------------------------------

 



       (c)     If at any time after the Effective Time, the Parent takes or
fails to comply with its obligations under the immediately preceding paragraph ,
or if Rule 144 is not available to the stockholders who exchange the Company
Stock for the Parent Stock pursuant to the terms of this Agreement as a result
of any action taken or not taken by the Parent, then the Parent shall enter into
a registration rights agreement with each such stockholder in form and substance
reasonably acceptable to the Parent and such stockholder setting forth the
rights of such stockholder to require Parent to register the sale of such
stockholder’s Merger Shares under the Securities Act, provided, however, that no
such stockholder shall have any right to require the Parent to register the sale
of such stockholder’s Merger Shares under the Securities Act prior to the time
such stockholder would have been able to sell such stockholder’s Merger Shares
under Rule 144 had Rule 144 been available.

       (d)     In order to provide documentation for reliance upon the
exemptions from the registration and prospectus delivery requirements for such
transactions, each shareholder of the Company shall execute and deliver to the
Parent an investment representation letter in substantially the same form as
that attached hereto as Exhibit A.

       (e)     In connection with the transaction contemplated by this
Agreement, the Parent and the Company shall each file, with the assistance of
the other and their respective legal counsel, such notices, applications,
reports, or other instruments as may be deemed by them to be necessary or
appropriate to document reliance on such exemptions, and the appropriate
regulatory authority in the states where the shareholders of the Company reside
unless an exemption requiring no filing is available in such jurisdictions, all
to the extent and in the manner as may be deemed by such parties to be
appropriate.

       (f)     In order to more fully document reliance on the exemptions as
provided herein, the Company, the Company Shareholders, and the Parent shall
execute and deliver to the other, at or prior to the Closing, such further
letters of representation, acknowledgment, suitability, or the like as the
Company or the Parent and their respective counsel may reasonably request in
connection with reliance on exemptions from registration under such securities
laws.

       5.3     Reorganization. Except for the transactions contemplated by this
Agreement neither the Parent nor the Merger Sub will take any action, or cause
the Surviving Corporation to take any action, which would have the result of
disqualifying the Merger as a reorganization pursuant to Section 368(a)(2)(E) of
the Code. In addition, neither the Parent nor the Merger Sub will adopt any
position (or cause the Surviving Corporation to adopt any position) which is
inconsistent with the treatment of the Merger as a tax-free reorganization.

       5.4     Reasonable Commercial Efforts and Further Assurances. Each Party,
at the reasonable request of another Party, and as soon as practicable, shall
execute and deliver at the requesting Party’s expense such other instruments and
do and perform such other acts and things as may be necessary or desirable for
effecting completely the consummation of this Agreement and the transactions
contemplated hereby.

       5.5     No Solicitation. Neither the Parent nor the Company, nor any of
their respective subsidiaries, affiliates, officers, directors, representatives
or agents shall, directly or indirectly, solicit, initiate or encourage
(including by way of furnishing information) any person, entity or group
concerning any merger, sale of substantial assets outside the ordinary course of
business, sale of shares of capital stock or similar transaction involving
itself or any of its subsidiaries or divisions (other than the transactions
contemplated by this Agreement), provided that either of them may participate in
negotiations with or furnish information to a third party if its Board of
Directors believes, after consultation with its outside counsel, that the
failure to do so would be a breach of its fiduciary duty under applicable law.
Each of the Parent and the Company shall promptly advise the other of any such
inquiries or proposals.

-23-

--------------------------------------------------------------------------------

 



       5.6     Indemnification. All rights to indemnification and advancement of
expenses existing in favor of those Persons who are or were directors, officers,
agents or employees of the Company or the Parent (the "Indemnified Persons") for
acts and omissions occurring prior to the Effective Time, as provided in the
Company’s and the Parent’s Certificate of Incorporation or by-laws (in each case
as in effect as of the date of this Agreement), shall survive the Merger and
shall be fully complied with by the Parent and the Surviving Corporation, to the
fullest extent permitted by the laws of the State of Delaware or the State of
Maryland, as the case may be.

       5.7     Audited Financial Statements. Not later than 71 days following
the filing by the Parent of its Current Report on Form 8-K to report this
transaction within four days of the execution of this Agreement, the Company
shall deliver an audited balance sheet, an audited statement of operations and
an audited statement of cash flows at and for the periods required under
paragraph (2) of Item 9.01 of Form 8-K (the "Audited Financial Statements"). The
Audited Financial Statements will be prepared in accordance with GAAP applied on
a consistent basis throughout the periods covered thereby, fairly and accurately
present the financial condition, results of operations and cash flows of the
Company as of the respective dates thereof and for the periods referred to
therein and be consistent with the books and records of the Company.

ARTICLE VI

CONDITIONS TO CONSUMMATION OF MERGER

       6.1     Conditions to Each Party’s Obligations. The respective
obligations of each Party to consummate the Merger and the other transactions
contemplated hereby are subject to the satisfaction of the following conditions
unless any such condition is waived, in writing, by the other Party:

       (a)     this Agreement and the Merger shall have received the Company
Stockholder Approval;

       (b)     the Parent and the Company shall be satisfied that the issuances
of the Parent Stock in the transaction shall be exempt under Regulation D of the
Securities Act and Section 4(2) of the Securities Act;

       (c)     no temporary restraining order, preliminary or permanent
injunction or other order issued by any court of competent jurisdiction or other
legal or regulatory restraint or prohibition preventing the consummation of the
Merger shall have been issued, nor shall any proceeding brought by any
Governmental Entity, seeking any of the foregoing be pending; nor shall there be
any action taken, or any statute, rule, regulation or order enacted, entered,
enforced or deemed applicable to the Merger which makes the consummation of the
Merger illegal; and

       (d)     no proceeding in which the Company, the Parent or the Merger Sub
shall be a debtor, defendant or party seeking an order for its own relief or
reorganization shall have been brought or be pending by or against the Company,
the Parent or the Merger Sub under any United States or state bankruptcy or
insolvency law.

-24-

--------------------------------------------------------------------------------

 



       6.2     Conditions to Obligations of the Parent and the Merger Sub. The
obligation of each of the Parent and the Merger Sub to consummate the Merger is
subject to the satisfaction of the following additional conditions, unless any
such condition is waived, in writing, by the Parent:

       (a)     this Agreement and the Merger shall have been approved and
adopted by the Company Stockholders;

       (b)     the Company shall have obtained all of the waivers, permits,
consents, assignments, approvals or other authorizations, and effected all of
the registrations, filings and notices, referred to in the Company Disclosure
Letter, except for any which if not obtained or effected would not have a
Material Adverse Effect on the Company or on the ability of the Parties to
consummate the transactions contemplated by this Agreement;

       (c)     the representations and warranties of the Company set forth in
shall be true and correct in all material respects as of the Closing Date,
except for representations and warranties made as of a specified date, which
shall be true and correct in all material respects as of such date;

       (d)     the Company shall have performed or complied with, in all
material respects, its covenants set forth in Article V required to be performed
or complied with under this Agreement prior to the Closing Date;

       (e)     the Parent and the Merger Sub shall have received from the
Secretary of the Company a certificate (i) certifying the Company Charter,
(ii) certifying the Bylaws of the Company, (iii) certifying the resolutions of
the Board of Directors of the Company, (vi) certifying the resolutions of the
stockholders of the Company, and (v) attesting to the incumbency of the officers
of the Company;

       (f)     the Parent and the Merger Sub shall have received from the
President of the Company a certificate certifying (i) all of the Company’s
representations and warranties set forth in set forth in continue to be true and
correct in all material respects as of the Closing Date, except for
representations and warranties made as of a specified date, which were true and
correct in all material respects as of such date and (ii) the Company has
performed or complied with, in all material respects, all of its covenants set
forth in Article V required to be performed or complied with under this
Agreement prior to the Closing Date;

-25-

--------------------------------------------------------------------------------

 



       (g)     the Company shall have delivered the certificates described in
Section 2.4(a) hereof and all other documents required to be delivered to the
Parent on or before the Closing Date;

       (h)     all actions to be taken by the Company in connection with the
consummation of the transactions contemplated hereby, and all certificates,
opinions, instruments and other documents required to effect the transactions
contemplated hereby shall be reasonably satisfactory in form and substance to
the Parent and the Merger Sub.

       6.3     Conditions to Obligations of the Company. The obligation of the
Company to consummate the Merger is subject to the satisfaction of the following
additional conditions, unless any such condition is waived, in writing, by the
Company:

       (a)     this Agreement and the Merger shall have been approved and
adopted by the Parent, as the sole stockholder of Merger Sub;

       (b)     the Parent and the Merger Sub shall have obtained all of the
waivers, permits, consents, approvals or other authorizations, and effected all
of the registrations, filings and notices (including, but not limited to any
filings that are required with the SEC prior to the consummation of the Merger),
except for any which if not obtained or effected would not have a Material
Adverse Effect on the Parent or the Merger Sub or on the ability of the Parties
to consummate the transactions contemplated by this Agreement;

       (c)     the representations and warranties of the Parent and the Merger
Sub set forth in shall be true and correct in all material respects as of the
Closing Date, except for representations and warranties made as of a specified
date, which shall be true and correct in all material respects as of such date;

       (d)     each of the Parent and the Merger Sub shall have performed or
complied with, in all material respects, its respective agreements and covenants
required to be performed or complied with under this Agreement prior to the
Closing Date;

       (e)     the Company shall have received from the Secretary of the Parent
a certificate (i) certifying the Certificate of Incorporation of the Parent,
(ii) certifying the Bylaws of the Parent, (iii) certifying the resolutions of
the Board of Directors of the Parent, and (iv) attesting to the incumbency of
the officers of the Parent;

       (f)     the Company shall have received from the Secretary of the Merger
Sub a certificate (i) certifying the Certificate of Incorporation of the Merger
Sub, (ii) certifying the Bylaws of the Merger Sub, (iii) certifying the
resolutions of the Board of Directors, (iv) certifying the resolutions of the
sole stockholder of the Merger Sub, and (v) attesting to the incumbency of the
officers of the Merger Sub;

-26-

--------------------------------------------------------------------------------

 



       (g)     the Parent shall have delivered the certificates described in
Section 2.4(b) hereof, as applicable, and all other documents required to be
delivered to the Parent on or before the Closing Date;

       (h)     all actions to be taken by the Parent or Merger Sub in connection
with the consummation of the transactions contemplated hereby, and all
certificates, opinions, instruments and other documents required to effect the
transactions contemplated hereby shall be reasonably satisfactory in form and
substance to the Company.

       6.4     Certain Waivers. The Parties acknowledge and agree that if a
Party has actual knowledge of any breach by any other Party of any
representation, warranty, agreement or covenant contained in this Agreement, and
such Party proceeds with the Closing, such Party shall be deemed to have
irrevocably waived such breach for that particular breach only and such Party
and its successors and assigns shall not be entitled to assert any right or to
seek any remedy for any damages arising from any matters relating to such
breach, notwithstanding anything to the contrary contained herein or in any
certificate delivered pursuant hereto.

ARTICLE VII

TERMINATION; INDEMNIFICATION

       7.1     Termination of Agreement. The Parties may terminate this
Agreement prior to the Effective Time as provided below (provided that Merger
Sub shall not be deemed a Party for the purposes of this Section 7.1):

       (a)     the Parties may terminate this Agreement by mutual written
consent;

       (b)     any Party may terminate this Agreement by giving written notice
to the other Parties at any time after the Company’s stockholders have voted on
whether to approve this Agreement and the Merger, in the event that this
Agreement or the Merger failed to receive the Company Stockholder Approval;

       (c)     any Party may terminate this Agreement by giving written notice
to the other Parties upon the entry of any permanent injunction or other order
of a court or other competent authority preventing the consummation of the
Merger that has become final and nonappealable;

       (d)     by either Party (i) if there shall have been a breach of any
representation, warranty, covenant or agreement on the part of the other Party
contained in this Agreement such that the conditions set forth in Article VI
would not be satisfied and, in either such case, such breach is not capable of
being cured or, if capable of being cured, shall not have been cured prior to
the Effective Time; provided that no Party shall not have the right to terminate
this Agreement pursuant to this Section 7.1(d) if such Party (or, in the case of
the Parent, Merger Sub) is then in material breach of any of its covenants or
agreements contained in this Agreement, or (ii) if the Board of Directors of the
other Party (A) shall have withdrawn, modified or changed in a manner adverse to
the terminating Party its approval or recommendation of this Agreement or the
Merger or (B) shall have shall have failed to approve or recommend this
Agreement or the Merger by the proposed Closing Date; and

       7.2     Effect of Termination.

       (a)     If any party terminates this Agreement pursuant to Section
7.1(a), (b) or (c), all obligations of the Parties hereunder shall terminate
without any liability of any Party to any other Party, including the directors,
officers, employees, agents, consultants, representatives, advisors,
stockholders, members or Affiliates of any Party.

-27-

--------------------------------------------------------------------------------

 



       (b)     If either Party terminates this Agreement pursuant to Section
7.1(d), then the Party in breach of this Agreement shall pay the expenses of the
terminating Party in connection with the negotiation and drafting of this
Agreement between the Parties.

       (c)     Notwithstanding the foregoing, the following obligations shall
survive termination of this Agreement: (i) the liability of any Party for any
breach of this Agreement; (ii) the obligations relating to press releases and
announcements, as provided in Section8.4; and (iii) each Party’s obligation to
bear certain fees and expenses incurred in connection with the preparation and
negotiation of this Agreement and the transactions contemplated herein as
provided in Section 8.11.

       7.3     Amendment. Subject to applicable law, the Parties may cause this
Agreement to be amended at any time by execution of an instrument in writing
signed on behalf of each of the Parties.

       7.4     Extension, Waiver. At any time prior the Effective Time, any
Party may, to the extent legally allowed (i) extend the time for the performance
of any of the obligations or other acts of the other Parties, (ii) waive any
inaccuracies in the representations and warranties made to such Party contained
herein or in any document delivered pursuant hereto, and (iii) waive compliance
with any of the agreements or conditions for the benefit of such Party contained
herein. Any agreement on the part of a Party to any such extension or waiver
shall be valid only if set forth in an instrument in writing signed on behalf of
such Party.

       7.5     Survival of Representations, Warranties and Covenants.

       (a)     All representations and warranties of the parties contained in
this Agreement will remain operative and in full force and effect, regardless of
any investigation made by or on behalf of the other Parties to this Agreement,
until the earlier of the termination of this Agreement or one (1) year after the
Closing Date (the "Survival Period"), whereupon such representations, warranties
and covenants will expire (except for covenants that by their terms survive for
a longer period). The Parties post-closing remedies for a breach are not limited
by the pre-closing discovery of a breach.

       (b)     All covenants of the parties contained in this Agreement shall
remain operative for such periods of time as necessary for the applicable Party
to fulfill such covenant, unless otherwise agreed in writing by the other
Parties.

       7.6     Indemnification of the Parent. Subject to the limitations set
forth in this Article VII, the Company, agrees to indemnify and hold harmless
the Parent and its officers, directors, agents and employees, and each person,
if any, who controls or may control the Parent within the meaning of the
Securities Act from and against any and all damages:

        (a)Arising out of any misrepresentation or breach of or default in
connection with any of the representations, warranties and covenants given or
made by the Company in this Agreement or any certificate, document or instrument
delivered by or on behalf of the Company pursuant hereto; or



-28-

--------------------------------------------------------------------------------

 



       (b)     Resulting from any failure of the stockholders to have good,
valid and marketable title to the issued and outstanding the Company Stock held
by them, free and clear of all liens, claims, pledges, options, adverse claims,
assessments or charges of any nature whatsoever, or to have full right, capacity
and authority to vote the Company Stock in favor of the Merger and the other
transactions contemplated by the Merger Agreement.

       The foregoing are collectively referred to as the "Parent Indemnity
Claims."

       7.7     Indemnification of the Company. Subject to the limitations set
forth in this Article VII, the Parent and Merger Sub agree to jointly and
severally indemnify and hold harmless the Company and its officers, directors,
agents and employees, from and against any and all damages:

       (a)     Arising out of any misrepresentation or breach of or default in
connection with any of the representations, warranties and covenants given or
made by the Parent or Merger Sub in this Agreement or any certificate, document
or instrument delivered by or on behalf of the Parent or Merger Sub pursuant
hereto; or

       (b)     Resulting from any failure of the Parent to full right, capacity
and authority to cause all of the shares representing such the Parent Stock to
be issued to the Company stockholders in connection with the conversion of each
share of the Company Stock as required by this Agreement.

       The foregoing are collectively referred to as the "Company Indemnity
Claims." the Company Indemnity Claims together with the Parent Indemnity Claims
are collectively referred to as the "Indemnity Claims."

       7.8     General Notice and Procedural Requirements for Indemnity Claims.
Notwithstanding the foregoing, the party or person having the indemnity
obligation under this Article VII (the "Indemnifying Party"), shall be obligated
to indemnify and hold harmless the party or person entitled to indemnity under
this Article VII (the "Indemnified Party"), only with respect to any Indemnity
Claims of which the Indemnified Party notifies with specificity the Indemnifying
Party in accordance with Section 8.8 of this Agreement and, if applicable,
within the following time period: (i) with regard to any representation or
warranty under this Agreement, prior to the end of the Survival Period of such
representation or warranty (unless such Indemnity Claim relates to a claim
arising prior to the termination of the Survival Period, in which case the time
period shall be extended to thirty (30) days after such Indemnity Claim is first
received by an Indemnified Party); or (ii) with regard to any covenant under
this Agreement which by its terms expires, prior to the end of the survival
period relating to such covenant (unless such Indemnity Claim relates to a claim
arising prior to the termination of the applicable survival period, in which
case the time period shall be extended to thirty (30) days after such Indemnity
Claim is first received by an Indemnified Party).

-29-

--------------------------------------------------------------------------------

 



       7.9     Notice and Procedural Requirements for Third Party Claims. If a
complaint, claim or legal action is brought by a third party (a "Third Party
Claim") as to which an Indemnified Party is entitled to indemnification, the
Indemnified Party shall give written notice of such Third Party Claim to the
Indemnifying Party in accordance with Section 8.8 of this Agreement promptly
after the Indemnified Party receives notice thereof, which notice shall include
a copy of any letter, complaint or similar writing received by the Indemnified
Party; provided however, that any failure to provide or delay in providing such
information shall not constitute a bar or defense to indemnification except to
the extent the Indemnifying Party has been prejudiced thereby.

       The Indemnifying Party shall have the right to assume the defense of such
Third Party Claim with counsel reasonably satisfactory to the Indemnified Party.
After notice from the Indemnifying Party to the Indemnified Party of the
Indemnifying Party’s election so to assume the defense of such Third Party
Claim, the Indemnifying Party shall not be liable to the Indemnified Party for
any legal or other expenses subsequently incurred by the Indemnified Party in
connection with the defense of such Third Party Claim except as hereinafter
provided. If the Indemnifying Party elects to assume such defense and select
counsel, the Indemnified Party may participate in such defense through its own
separate counsel, but the fees and expenses of such counsel shall be borne by
the Indemnified Party unless: (i) otherwise specifically agreed by the
Indemnifying Party; or (ii) counsel selected by the Indemnifying Party
determines that because of a conflict of interest between the Indemnifying Party
and the Indemnified Party such counsel for the Indemnifying Party cannot
adequately represent both parties in conducting the defense of such action. In
the event the Indemnified Party maintains separate counsel because counsel
selected by the Indemnifying Party has determined that such counsel cannot
adequately represent both parties because of a conflict of interest between the
Indemnifying Party and the Indemnified Party, then the Indemnifying Party shall
not have the right to direct the defense of such Third Party Claim on behalf of
the Indemnified Party.

        The failure of the Indemnifying Party to notify an Indemnified Party of
its election to defend such Third Party Claim within thirty (30) days after
notice thereof was given to the Indemnifying Party shall be deemed a waiver by
the Indemnifying Party of its rights to defend such Third Party Claim.



-30-

--------------------------------------------------------------------------------

 
 

       If the Indemnifying Party assumes the defense of a Third Party Claim, the
obligations of the Indemnifying Party shall include taking all steps necessary
in the defense of such Third Party Claim and holding the Indemnified Party
harmless from and against any and all Damages caused or arising out of any
settlement approved by the Indemnified Party or any judgment in connection with
the claim or litigation.

       If the Indemnifying Party does not assume the defense of such Third Party
Claim in accordance with this Section, the Indemnified Party may defend against
such claim or litigation in such manner as it deems appropriate; provided,
however, that the Indemnified Party may not settle such Third Party Claim
without the prior written consent of the Indemnifying Party; provided that the
Indemnifying Party may not withhold such consent unless it has provided security
of a type and in an amount reasonably acceptable to the Indemnified Party for
the payment of its indemnification obligations with respect to such Third Party
Claim. The Indemnifying Party shall promptly reimburse the Indemnified Party for
the amount of Damages caused or arising out of any judgment rendered with
respect to such Third Party Claim, and for all costs and expenses incurred by
the Indemnified Party in the defense of such claim.

       The Indemnifying Party may settle any Third Party Claim in its sole
discretion without the prior written consent of the Indemnified Party, provided
that such settlement involves only the payment of cash by the Indemnifying Party
to the claimant and does not impose any other obligation on the Indemnifying
Party or any liability or obligation on the Indemnified Party.

       7.10     Notice and Procedural Requirements for Direct Claims. Any claim
for indemnification by an Indemnified Party on account of Damages which do not
result from a Third Party Claim (a "Direct Claim") shall be asserted by giving
the Indemnifying Party reasonably prompt notice thereof in accordance with
Section 8.8 of this Agreement; provided, however, that any failure to provide,
or delay in providing, such notification shall not constitute a bar or defense
to indemnification except to the extent the Indemnifying Party has been
prejudiced thereby. After receiving notice of a Direct Claim, the Indemnifying
Party will have a period of thirty (30) days within which to respond in writing
to such Direct Claim. If the Indemnifying Party rejects such claim or does not
respond within such thirty (30) day period (in which case the Indemnifying Party
will be deemed to have rejected such claim), the Indemnified Party will be free
to pursue such remedies as may be available to the Indemnified Party on the
terms and subject to the provisions of this Article VII.

ARTICLE VIII

MISCELLANEOUS

       8.1     No Third Party Beneficiaries. This Agreement shall not confer any
rights or remedies upon any person other than the Parties and their respective
successors and permitted assigns.

       8.2     Entire Agreement. This Agreement, the Company Disclosure Letter,
the Parent Disclosure Letter, the Schedules, the Exhibits, the documents and
instruments and other agreements among the parties referred to herein constitute
the entire agreement among the Parties and supersedes any prior understandings,
agreements or representations by or among the Parties, written or oral, with
respect to the subject matter hereof.

       8.3     Succession and Assignment. This Agreement shall be binding upon
and inure to the benefit of the Parties named herein and their respective
successors, heirs, legal representatives and permitted assigns. No Party may
assign either this Agreement or any of its rights, interests, or obligations
hereunder without the prior written approval of the other Parties.

-31-

--------------------------------------------------------------------------------

 



       8.4     Public Announcement. Upon execution of this Agreement, the Parent
and the Company will issue a press release approved by both parties announcing
the Merger. Thereafter, the Parent and the Company may issue such press
releases, and make such other disclosures regarding the Merger, as each
determines are required under applicable securities laws or regulatory rules,
any such press releases being subject to the prior approval, not to be
unreasonably withheld, of the other party. Any press releases by the Parent will
be filed under Form 8-K with the Securities Exchange Commission.

       8.5     Confidentiality. The Parent and the Company each recognize that
they have received and will receive confidential information concerning the
other during the course of the Merger negotiations and preparations.
Accordingly, the Parent and the Company each agrees (a) to use its respective
best efforts to prevent the unauthorized disclosure of any confidential
information concerning the other that was or is disclosed during the course of
such negotiations and preparations, and is clearly designated in writing as
confidential at the time of disclosure, and (b) to not make use of or permit to
be used any such confidential information other than for the purpose of
effectuating the Merger and related transactions. The obligations of this
section will not apply to information that (i) is or becomes part of the public
domain, (ii) is disclosed by the disclosing party to third parties without
restrictions on disclosure, (iii) is received by the receiving party from a
third party without breach of a nondisclosure obligation to the other party, or
(iv) is required to be disclosed by law, including with the Securities and
Exchange Commission. If this Agreement is terminated, all copies of documents
containing confidential information shall be returned by the receiving party to
the disclosing party.

       8.6     Counterparts, Facsimile Signatures. This Agreement may be
executed with counterpart signature pages or in two or more counterparts, each
of which shall be deemed an original but all of which together shall constitute
one and the same instrument. This Agreement may be executed by facsimile
signatures.

       8.7     Headings. The section headings contained in this Agreement are
inserted for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.

       8.8     Notices. All notices, requests, demands, claims, and other
communications hereunder (each a "Notice") shall be in writing. Any Notice shall
be (a) sent by registered or certified mail, return receipt requested, postage
prepaid, (b) sent via a reputable nationwide overnight courier service, charges
prepaid or (c) sent via facsimile or email (with acknowledgment of complete
transmission) with a confirmation copy by registered or certified mail or
overnight courier as aforesaid, in each case to the intended recipient as set
forth below:

-32-

--------------------------------------------------------------------------------

 



       If to the Company:

             Abba David Poliakoff
           233 East Redwood Street
           Baltimore, Maryland 21202
           Facsimile: (410) 576-4032
           Email: apoliakoff@gfrlaw.com

       Copies to:

             Neuberger, Quinn, Gielen, Rubin & Gibber, P.A.
           One South Street, 27th Floor
           Baltimore, Maryland 21202
           Attention: Hillel Tendler, Esquire
           Facsimile: (410) 951-6038
           Email: ht@nqgrg.com

       If to the Parent or Merger Sub:

             Champions Biotechnology, Inc.
           2200 Wilson Boulevard, Suite 102-316
           Arlington, Virginia 22201
           Attention: James Martell
           Facsimile: (703) 832-8311
           Email: SportsInc@aol.com

       Copy to:

             Seyfarth Shaw LLP
           815 Connecticut Avenue, N.W.
           Suite 500
           Washington, DC 20006
           Attention: Ernest Stern, Esq.
           Facsimile: (202) 828-5393
           Email: estern@seyfarth.com

        Each Notice shall be deemed to have been given and effective upon
receipt (or refusal of receipt). Any Party may change the address to which
Notices hereunder are to be delivered by giving the other Parties notice in the
manner herein set forth.

       8.9     Governing Law. This Agreement shall be governed by and construed
in accordance with the internal laws (and not the law of conflicts) of the
Commonwealth of Virginia. In addition, each of the Parties hereto (a) consents
to submit itself to the personal jurisdiction of any federal court or state
courts located in the Commonwealth of Virginia in the event any dispute arises
out of this Agreement or any of the transactions contemplated by this Agreement,
(b) agrees that it will not attempt to deny or defeat such personal jurisdiction
by motion or other request for leave from any such court, and (c) agrees that it
will not bring any action relating to this Agreement or any of the transactions
contemplated hereby in any court other than a federal court or a state court
located in the Commonwealth of Virginia.

 
-33-

--------------------------------------------------------------------------------

 
 

       8.10     Severability. If any term or other provision of this Agreement
is invalid, illegal or incapable of being enforced by any rule of law, or public
policy, all other conditions and provisions of this Agreement will nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any manner adverse to
any party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto will negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in an acceptable manner to the end that
transactions contemplated hereby are fulfilled to the maximum extent possible.

       8.11     Expenses; Attorney’s Fees. In the event that the Merger is
consummated, all federal and state regulatory and transfer agent fees of the
Parent and the Merger Sub in connection with the Merger shall be paid out of the
proceeds from the financing. In addition, with respect to all other costs and
expenses relating to the Merger, each of the Parent and the Company shall be
responsible for and bear all of their own costs and expenses; provided, however,
that whether or not the Merger is consummated, the Company shall pay all legal
fees incurred by the Parent in connection with its pursuing and/or consummating
the Merger if the Company breaches this Agreement and the Parent shall pay the
Company legal fees if the Parent either breaches this Agreement or accepts a
topping offer. Notwithstanding the foregoing, if any Party hereto initiates any
legal action arising out of or in connection with this Agreement, the prevailing
party in such legal action shall be entitled to recover from the other Party all
reasonable attorney’s fees, expert witness fees and expenses incurred by the
prevailing party in connection therewith.

       8.12     Disclosure Letters. The Company Disclosure Letter shall be
arranged in separate parts corresponding to the numbered and lettered sections
contained in this Agreement, and the information disclosed in any numbered or
lettered part shall qualify only (a) the corresponding section of this Agreement
and (b) other sections of to the extent it is clear (notwithstanding the absence
of a specific cross reference) from a reading of the disclosure that such
disclosure is applicable to such other sections. The Parent Disclosure Letter
shall be arranged in separate parts corresponding to the numbered and lettered
sections contained in this Agreement, and the information disclosed in any
numbered or lettered part shall qualify only (a) the corresponding section of
this Agreement, and (b) other sections of to the extent it is clear
(notwithstanding the absence of a specific cross reference) from a reading of
the disclosure that such disclosure is applicable to such other sections. The
inclusion of any information in the Company Disclosure Letter or the Parent
Disclosure Letter shall not be deemed to be an admission or acknowledgment that
such information is required to be included herein, is material, has or would
have a Material Adverse Effect, or is outside the ordinary course of business.

-34-

--------------------------------------------------------------------------------

 



       8.13     Construction. The Parties agree that they have been represented
by counsel during the negotiation, preparation and execution of this Agreement
and, therefore, waive the application of any law, regulation, holding or rule of
construction providing that ambiguities in an agreement or other document will
be construed against the party drafting such agreement or document. Any
reference to any federal, state, local, or foreign statute or law shall be
deemed also to refer to all rules and regulations promulgated thereunder, unless
the context requires otherwise.

       8.14     Incorporation of Exhibits and Schedules. The Exhibits, the
Schedules, the Parent Disclosure Letter and the Company Disclosure Letter
identified in this Agreement are incorporated herein by reference and made a
part hereof.

[Signatures begin on following page]

-35-

--------------------------------------------------------------------------------

 



       IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of
the date first above written.

 

PARENT:

CHAMPIONS BIOTECHNOLOGY, INC.


By: /s/ James Martell          
 Name: James Martell
 Title: President

   

MERGER SUB:

BIOMERK ACQUISITION CORP.


By: /s/ James Martell           
 Name: James Martell
 Title: President

   

COMPANY:

BIOMERK, INC.


By: /s/ Abba David Poliakoff          
 Name: Abba David Poliakoff
 Title: President

   



-36-

--------------------------------------------------------------------------------

 



EXHIBIT A

Form of Investment Representation Letter

INVESTMENT REPRESENTATIONS
AND
ACCREDITED INVESTOR QUESTIONNAIRE

In connection with the agreement and plan of merger
by and among
Champions Biotechnology, Inc.,
Biomerk Acquisition Corp.,
and
Biomerk, Inc.

 

For ALL Investors
(ALL Investors, including Joint investors, must INITIAL where appropriate):

Initial _______     I certify that I am acquiring the subject securities for my
own account and with no present intention of distributing or selling such
securities, and no one other than myself has any beneficial interest in such
securities. I understand that the offer and sale by of the securities I am
acquiring have not been registered under the Securities Act of 1933, as amended
(the “Securities Act”), by reason of their contemplated issuance in transactions
exempt from the registration and prospectus delivery requirements of the
Securities Act pursuant to Section 4(2) thereof and the Rules and Regulations
promulgated thereunder, and that the reliance of the issuer of such securities
on such exemption from registration is predicated in part on my representations
set forth herein. I acknowledge that a restrictive legend consistent with the
foregoing has been or will be placed on the certificates representing the
securities.

Initial _______     I certify that I have received from the issuer and reviewed
such information as I consider necessary or appropriate to evaluate the risks
and merits of an investment in the subject securities. I have had the
opportunity to question and have questioned, to the extent I have deemed
necessary or appropriate, representatives of the issuer so as to receive answers
and verify information obtained in my examination of the issuer.

Initial _______     I certify that I, individually and/or together with my
professional advisors, have such knowledge and experience in financial, tax and
business matters, including substantial experience in evaluating and investing
in securities (including the securities of new and speculative companies), so as
to enable me to use the information referred to above and any other information
made available by the issuer to me in order to evaluate the merits and risks of
and investment in the subject securities and to make an informed investment
decision with respect thereto.

 

For Individual Investors Only
(all Individual Investors must INITIAL where appropriate;
if this is a Joint investment BOTH investors must INITIAL where appropriate):

Initial _______     I certify that I have a net worth (including home,
furnishings and automobiles) of at least $1 million either individually or
through aggregating my individual holdings and those in which I have a joint,
community property or other similar shared ownership interest with my spouse.

Initial _______     I certify that I have had an annual gross income for the
past two years of at least $200,000 (or $300,000 jointly with my spouse) and
expect my income (or joint income, as appropriate) to reach the same level in
the current year.

Initial _______     I certify that I am a director or executive officer of
Biomerk, Inc. (the "Company").

-37-

--------------------------------------------------------------------------------

 



For Non-Individual Investors
(all Non-Individual Investors must INITIAL where appropriate):

Initial _______     The Subscriber certifies that it is a partnership,
corporation, limited liability company or business trust that is 100% owned by
persons who meet either of the criteria for Individual Investors, above.

Initial _______     The Subscriber certifies that it is a partnership,
corporation, limited liability company or business trust that has total assets
of at least $5 million and was not formed for the purpose of investing in the
Company.

Initial _______     The Subscriber certifies that it is an employee benefit plan
whose investment decision is made by a plan fiduciary (as defined in ERISA
§3(21)) that is a bank, savings and loan association, insurance company or
registered investment adviser.

Initial _______     The Subscriber certifies that it is an employee benefit plan
whose total assets exceed $5,000,000 as of the date of the Subscription
Agreement.

Initial _______     The Subscriber certifies that it is a self-directed employee
benefit plan whose investment decisions are made solely by persons who meet
either of the criteria for Individual Investors, above.

Initial _______     The Subscriber certifies that it is a U.S. bank, U.S.
savings and loan association or other similar U.S. institution acting in its
individual or fiduciary capacity.

Initial _______     The Subscriber certifies that it is a broker-dealer
registered pursuant to §15 of the Securities Exchange Act of 1934.

Initial _______     The Subscriber certifies that it is an organization
described in §501(c)(3) of the Internal Revenue Code with total assets exceeding
$5,000,000 and not formed for the specific purpose of investing in the Company.

Initial _______     The Subscriber certifies that it is a trust with total
assets of at least $5,000,000, not formed for the specific purpose of investing
in the Company, and whose purchase is directed by a person with such knowledge
and experience in financial and business matters that he is capable of
evaluating the merits and risks of the prospective investment.

Initial _______     The Subscriber certifies that it is a plan established and
maintained by a state or its political subdivisions, or any agency or
instrumentality thereof, for the benefit of its employees, and which has total
assets in excess of $5,000,000.

Initial _______     The Subscriber certifies that it is an insurance company as
defined in §2(a)(13) of the Securities Act or a registered investment company.

Personal Investor Information



Investor Name(s):
________________________________________________________________________

Individual executing Profile or Trustee:
_______________________________________________________________________

Social Security Numbers / Federal I.D. Number:
________________________________________________________________________

Date of Birth: _________________      Marital Status: _________________     



Joint Party Date of Birth:_________________

-38-

--------------------------------------------------------------------------------

 

Personal Investor Information (continued)



Investment Experience (Years): ___________

Annual Income: _________________

Liquid Net Worth:_____________

Net Worth: ________________

Investment Objective(s) (circle one or more): Long Term Capital Appreciation,
Short Term Trading, Businessman’s Risk, Income, Safety of Principal, Tax Exempt
Income or other

Home Street Address:
________________________________________________________________________

Home City, State & Zip Code:
________________________________________________________________________

Home Phone: ________________________ Home Fax: ________________________

Home Email: _______________________________

Employer:
________________________________________________________________________

Employer Street Address:
________________________________________________________________________

Employer City, State & Zip Code:
________________________________________________________________________

Bus. Phone: __________________________ Bus. Fax: __________________________

Bus. Email: ________________________________

Type of Business:

IF YOU ARE AN NASD MEMBER OR AFFILIATE OF AN NASD MEMBER FIRM, PLEASE IDENTIFY
THE FIRM: ______________


--------------------------------------------------------------------------------



Signature _______________________________________     Date_______________

-39

--------------------------------------------------------------------------------

 



